Exhibit 10.16 

 

FIRST AMENDMENT TO THE

STOCK PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO THE STOCK PURCHASE AGREEMENT, dated May 29, 2017 (this
“Amendment”), is made by and between Ferrero International S.A., a Luxembourg
corporation (“Buyer”), and 1-800-Flowers.com, Inc., a Delaware corporation
(“Seller”). Capitalized terms not defined herein shall have the meanings set
forth in the Stock Purchase Agreement, dated as of March 15, 2017 (as amended,
modified or supplemented from time to time in accordance with its terms, the
“Purchase Agreement”), by and between Buyer and Seller.

 

WHEREAS, the Buyer and Seller have entered into the Purchase Agreement, pursuant
to which the Seller has agreed to sell, convey, assign, transfer and deliver to
Buyer, and Buyer has agreed to purchase, acquire and accept from Seller, all of
the outstanding Shares of Fannie May Confections Brands, Inc., a Delaware
corporation;

 

WHEREAS, the parties have agreed, as a result of a planned decrease in
production levels, that any working capital impact due to the inventory
reduction will be shared evenly between the parties; and

 

WHEREAS, the parties desire to amend the Purchase Agreement in accordance with
Section 13.02 thereof, as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.     Agreements and Amendments.

 

a.     Section 2.04(b) of the Purchase Agreement is hereby amended by adding the
following to the end of the last sentence in such Section:

 

“; provided, however, that if as a result of reduced production beginning on or
after May 1, 2017, the Company and its Subsidiaries produce less than 925,000
pounds (excluding pounds related to the Edward Marc brands contract
manufacturing business) for the period May 1, 2017, through the Closing Date,
the resulting decrease in inventory shall only reduce Closing Working Capital by
50% of the dollar value of such inventory reduction (for example, if the Company
and its Subsidiaries produce 500,000 pounds less and the resulting value of such
absorption is $0.70 per pound, then $175,000 of the $350,000 inventory reduction
would continue to be counted as current assets for the purposes of the
calculation of Closing Working Capital).”

 

b.     The Purchase Agreement is hereby amended by adding the following as a new
Section 7.08:

 

“Section 7.08. Certain License Agreements. Within 60 days after the Closing
Date, the parties agree to negotiate in good faith and use commercially
reasonable efforts to: (a) amend the license agreements set forth as the eighth
and ninth bullets, as amended, on Section 3.12(xii) of the Seller Disclosure
Schedule (the “License Agreements”), such that in no event shall any such
License Agreements purport to bind any of the Company and its Subsidiaries or
otherwise apply to any of their brands, trademarks, logos, service marks, trade
names, or any goodwill associated therewith (collectively, the “Applicable
Company Brands”) (it being understood that the Company and its Subsidiaries
shall have no rights or obligations thereunder), and (b) cause the
counterparties to such License Agreements to enter into separate license
agreements with the Company and its Subsidiaries whereby the Applicable Company
Brands will be licensed to such counterparties as otherwise provided in the
applicable License Agreements. Until the earlier of (x) expiration of the term
of the License Agreements and (y) the separation of the License Agreements
pursuant to the foregoing sentence, the Company and its Subsidiaries shall
continue to abide by the terms of such Licenses Agreements to the extent such
terms relate to the Applicable Company Brands and Seller shall, within ten (10)
days of receipt of any royalties under the License Agreements with respect to
any of the Applicable Company Brands (for the period beginning on the Closing
Date), remit such royalty amounts to the Company and its Subsidiaries.”

 

2.     Miscellaneous. Any reference in the Purchase Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall
hereafter be deemed to refer to the Purchase Agreement as hereby amended. Except
as expressly amended herein, the parties hereby agree and acknowledge that all
of the terms and provisions set forth in the Purchase Agreement remain in full
force and effect in all respects. To the extent of any inconsistency between the
provisions of this Amendment and the provisions of the Purchase Agreement, the
terms of this Amendment shall govern. This Amendment shall be governed and
construed in accordance with the Purchase Agreement.

 

3.     Dispute Resolution; Arbitration; Governing Law; Waiver of Jury Trial.

 

a.     This Amendment, and all claims and defenses arising out of or relating to
this Amendment or the formation, breach, termination or validity of this
Amendment, shall in all respects be governed by, and construed in accordance
with, the Laws of the State of New York without giving effect to any conflicts
of Law principles of such state that would apply the Laws of another
jurisdiction.

 

b.     The provisions of Section 13.07 of the Purchase Agreement shall apply to
this Amendment mutatis mutandis.

 

4.     Entire Agreement. The Purchase Agreement (as amended by this Amendment)
and the other Transaction Agreements constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement.

 

5.     Counterparts. This Amendment may be executed in one or more counterparts,
and by the different parties to such agreement in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other means of
electronic transmission shall be as effective as delivery of a manually executed
counterpart of any such Agreement.

 

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

FERRERO INTERNATIONAL S.A.


By:     /s/ Fabrizio Minneci _____
     Name: Fabrizio Minneci
     Title: Director

 

By:     /s/ Jorge De Moragas________
     Name: Jorge De Moragas
     Title: Director

 

1-800-FLOWERS.COM, INC.


By:     /s/ William E. Shea_________
     Name: William E. Shea
     Title: Chief Financial Officer

 

 